UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                        No. 97-4391

DARRELL ADDAIR,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                        No. 97-4394

WAYNE ADDAIR,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                        No. 97-4480

WAYNE ADDAIR,
Defendant-Appellant.

Appeals from the United States District Court
for the Southern District of West Virginia, at Beckley.
Elizabeth V. Hallanan, Senior District Judge.
(CR-96-140)

Submitted: November 30, 1998

Decided: December 31, 1998

Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.
Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Barbara H. Allen, Michael C. Allen, ALLEN & ALLEN, Charleston,
West Virginia; Steven L. Miller, Charleston, West Virginia, for
Appellants. Rebecca A. Betts, United States Attorney, Stephanie D.
Thacker, Assistant United States Attorney, Charleston, West Virginia,
for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Darrell Addair ("Darrell") appeals from his convictions for viola-
tions of the Federal Mine Health and Safety Act ("Act"), see 30
U.S.C. § 820(d), (f) (1994). Specifically, Darrell was convicted of
willfully allowing the continued use of mining equipment that needed
repair, see 30 U.S.C. § 865(g) (1994), falsifying entries in the electri-
cal inspection book (Count 2), see id., and falsifying entries in the
ventilation inspection book (Count 4), see 30 U.S.C. § 863(a) (1994).
Wayne Addair ("Wayne") appeals from his conviction and twenty-
four-month sentence for falsifying training certificates (Count 5), see
30 U.S.C. § 825(a) (1994). The Addairs raise numerous issues on
appeal, none of which have merit. Accordingly, we affirm Darrell's
convictions and Wayne's conviction and sentence.

First, the Addairs challenge their convictions on the ground that the
district court erred by denying their motions for judgment of acquittal
under Fed. R. Crim. P. 29.* We review the district court's decision
_________________________________________________________________
*Although the Government contends that Wayne Addair's appeals
were untimely filed, we find that they are timely. In criminal cases, a

                     2
to deny a motion for judgment of acquittal de novo. See United States
v. Romer, 148 F.3d 359, 364 (4th Cir. 1998). Where, as here, the
motion is based on insufficient evidence, the relevant question is not
whether the court is convinced of guilt beyond a reasonable doubt, but
rather whether the evidence, when viewed in the light most favorable
to the government, was sufficient for a rational trier of fact to have
found the essential elements of the crime beyond a reasonable doubt.
See United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en
banc), cert. denied, 117 S. Ct. 1087 (1997); Glasser v. United States,
315 U.S. 60, 80 (1942). If substantial evidence exists to support a ver-
dict, the verdict must be sustained. See Glasser , 315 U.S. at 80.

Taking the evidence in the light most favorable to the Government,
see id., we find that the evidence was sufficient to convict Darrell of
allowing unsafe mining equipment to remain in operation. See
Burgos, 94 F.3d at 862. Many of the Addairs' employees testified that
the remote disengage device on the continuous miner had been inop-
erable for several weeks prior to the fatality at the mine and that the
continuous miner was operating with the manual device. While using
the manual device, the augers on the continuous miner repeatedly
came out of gear and slowed production. To maintain production,
wedges were used to keep the augers engaged. Employees testified
that Darrell knew the wedges were being used because he was present
_________________________________________________________________
defendant must file his notice of appeal within 10 days of the entry of
judgment. See Fed. R. App. P. 4(b). After the jury rendered its verdict,
Wayne timely moved for judgment of acquittal and a new trial. Because
these motions were pending, Wayne's notice of appeal from the judg-
ment of conviction was ineffective until the court entered its order dis-
posing of the post-judgment motions. See id. On the date the court
decided the post-judgment motions, the notice of appeal became effec-
tive and was timely filed. Moreover, although Wayne's notice of appeal
from the order denying the post-judgment motions was filed beyond the
10-day appeal period, "a valid notice of appeal is effective without
amendment to appeal from an order disposing of any of the [post-
judgment] motions." Id. Because no new notice of appeal had to be filed
to appeal from the denial of the post-judgment motions, the fact that one
was filed twelve days after the court entered its order does not divest this
court of jurisdiction.

                    3
when they were placed in the continuous miner. We find this evidence
sufficient to convict. See id.

Darrell next contends that the evidence was insufficient to convict
him of falsifying the electrical and ventilation inspection books. Testi-
mony at trial disclosed that Jack Bolden completed the electrical and
ventilation inspection books until he resigned from the mine on Janu-
ary 17, 1992. Bolden testified that he did not complete the January 20
to 24 entries in the books. Moreover, a handwriting expert testified
that neither the information nor the signatures in the entries could be
attributed to Bolden or Wayne. The expert found that the information
written on the pages was in Darrell's handwriting, but he could not
say definitively that the signatures were Darrell's because the signa-
tures appeared to be laboriously prepared, as if they had been traced.
The expert testified, however, that the signatures had common charac-
teristics with Darrell's handwriting sample. On these facts, a rational
trier of fact could find the essential elements beyond a reasonable
doubt. See Burgos, 94 F.3d at 862.

Wayne also challenges the sufficiency of the evidence to convict
him of falsifying training certificates. Many of the Addairs' employ-
ees testified that Wayne called them and other miners to the mine
office to sign training certificates for which they had not attended any
annual refresher or newly employed experienced miner training.
Because the miners did not receive the training required by the Act
and because Wayne did not maintain the proper certificates, the evi-
dence was sufficient to convict. See Burgos, 94 F.3d at 862.

While Darrell and Wayne provide different explanations for what
transpired and challenge the Government's use of circumstantial evi-
dence, it is well established that we may not review the credibility of
witnesses or weigh the evidence. See United States v. Wilson, 118
F.3d 228, 234 (4th Cir. 1997). When viewed in the light most favor-
able to the Government, the evidence was sufficient. See Burgos, 94
F.3d at 862.

Second, the Addairs challenge the district court's admission of
Luther Greenwall's plea agreement. Wayne challenges the district
court's admission of a training certificate and of testimony regarding
an unsigned certificate from other mines owned by the Addairs; he

                    4
also challenges the district court's exclusion of a training certificate
on the ground of unfair surprise to the Government. We review the
district court's admission or exclusion of evidence for an abuse of dis-
cretion. See United States v. Patterson, 150 F.3d 382, 387 (4th Cir.
1998). After a thorough review of the parties' briefs and the record
on appeal, we find no abuse of discretion in the district court's evi-
dentiary rulings. See id.

Third, Wayne asserts on appeal that the district court erred in
enforcing its discovery orders or failing to dismiss Count 5 because
the training records seized from the mine had been lost or destroyed
by the Government. We review the district court's actions in manag-
ing discovery for an abuse of discretion. See Lone Star Steakhouse &
Saloon, Inc. v. Alpha of Virginia, Inc., 43 F.3d 922, 929 (4th Cir.
1995). Although Wayne contends that the Government ignored his
motions to compel the training records, the record belies his claim.
The Government provided the information required by the standard
discovery request. Moreover, Wayne's motions to compel did not
relate to training certificates. On these facts, the district court did not
abuse its discretion in managing discovery. See id.

Fourth, Wayne asserts that the Government engaged in prosecu-
torial misconduct by eliciting testimony from Jack Bolden, Nathan
Adkins, Luther Greenwall, and Donald Faulkner that they received
training certificates from Wayne without completing the training.
Wayne contends that those witnesses were not required to participate
in training because they were employed as supervisors or foremen at
the mine. However, Bolden, Adkins, and Faulkner were required to
complete the training mandated by the Act. Although Greenwall testi-
fied that he worked for the Addairs as a certified foreman, the record
does not suggest that the Government engaged in misconduct. See
United States v. Ellis, 121 F.3d 908, 927 (4th Cir. 1997), cert. denied,
118 S. Ct. 738 (1998). We therefore find this claim to be without
merit.

Finally, Wayne raises numerous sentencing issues. We review the
district court's factual determinations for clear error and its legal con-
clusions de novo. See United States v. Martinez , 136 F.3d 972, 979
(4th Cir.), cert. denied, 118 S. Ct. 2385 (1998).

                     5
We find that the district court properly used the 1995 version of the
sentencing guidelines manual, in fashioning Wayne's sentence. See
USSG § 1B1.11(a), (b)(1) (1995); United States v. Heater, 63 F.3d
311, 331 (4th Cir. 1995). Wayne's challenge to the district court's
enhancement for more than minimal planning under USSG
§ 2F1.1(b)(2) fails because it is clear that Wayne repeatedly had min-
ers sign training certificates for which they had received no training.
Wayne also contends that the district court's application of enhance-
ments for more than minimal planning and being an organizer or
leader under USSG § 3B1.1 constituted "double dipping," but his
claim fails because the guidelines do not prohibit the application of
both. See United States v. Curtis, 934 F.2d 553, 556 (4th Cir. 1991).
Wayne next challenges the district court's application of USSG
§ 3B1.1 for being a leader or organizer, of USSG § 3B1.3 for abuse
of the public trust, and of USSG § 2F1.1(b)(4) for recklessly increas-
ing the risk of serious bodily injury. These claims are foreclosed by
this court's decision in United States v. Turner , 102 F.3d 1350, 1359-
60 (4th Cir. 1996). Finally, Wayne's contention that the district court
ignored provisions of the West Virginia Code in sentencing him
clearly is meritless because this is a federal case governed by the sen-
tencing guidelines.

Accordingly, we affirm Darrell's convictions and Wayne's convic-
tion and sentence. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

AFFIRMED

                    6